Case 2:20-cv-00124-SPC-MRM Document 13 Filed 02/17/21 Page 1 of 11 PageID 146




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 NESLY LOUTE,

            Petitioner,

 v.                                               Case No: 2:20-cv-124-SPC-MRM
                                                  Case No: 2-15-cr-99-SPC-MRM

 UNITED STATES OF
 AMERICA,

               Respondent.
                                           /

                               OPINION AND ORDER1

        Before the Court are Petitioner Nesly Loute’s Motion under 28 U.S.C. §

 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody

 (Doc. 1), the Government’s response (Doc. 9), and Loute’s reply (Doc. 12).2

                                    BACKGROUND

        A Grand Jury charged Loute by Superseding Indictment of three counts

 of conspiracy to commit mail fraud in violation of 18 U.S.C. § 1349. (Cr-Doc.

 133). Loute was represented at trial by attorney James W. Chandler. After

 the Government rested, the Court granted Loute’s motion to dismiss Counts 2



 1 Disclaimer: Documents hyperlinked to CM/Cr-Doc. are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
 2 The Court cites to the civil docket as (Doc. _) and to the criminal docket as (Cr-Doc. _).
Case 2:20-cv-00124-SPC-MRM Document 13 Filed 02/17/21 Page 2 of 11 PageID 147




 and 3 as multiplicitous. (Cr-Doc. 288 at 182). The jury found Loute guilty of

 Count 1. (Cr-Doc. 187). The Court sentenced Loute to a 168-month term of

 imprisonment, 36 months of supervised release, and payment of $2,146,147.23

 in restitution. (Cr-Doc. 285). Loute appealed the conviction and sentence, and

 the Eleventh Circuit affirmed. United States v. Loute, 758 F. App’x 814 (11th

 Cir. 2018). This § 2255 Motion followed. Loute argues he was denied the

 effective assistance of counsel because Chandler failed to (1) contact, interview,

 subpoena, and call potentially exculpatory witnesses and (2) use evidence from

 an allegedly related state investigation. (Doc. 1; Doc. 2).

       At trial, the Government presented evidence that Loute orchestrated a

 scheme to fraudulently collect insurance payments through chiropractic

 clinics. Loute arranged for physicians to be straw owners of the clinics to avoid

 certain Florida licensing requirements.      Loute recruited acquaintances to

 manage the day-to-day operations of the clinics, and he hired chiropractors to

 work in the clinics. Loute and his co-conspirators paid people to stage car

 accidents and receive unneeded treatment at the clinics. The clinics then used

 the United States mail to submit fraudulent claims to insurance providers and

 collect payment on those claims.

       In 2013, the FBI launched an investigation into suspicious chiropractic

 clinics in Florida. (Cr-Doc. 276 at 80). As part of the investigation, Dr. John

 Webb—a FBI informant—contacted Loute.            (ECF. 279 at 24).     Webb had




                                         2
Case 2:20-cv-00124-SPC-MRM Document 13 Filed 02/17/21 Page 3 of 11 PageID 148




 previously met with Loute and co-defendants Wisler Cyrius and Anouce

 Toussaint about setting up chiropractic clinics. (Cr-Doc. 279 at 24-25). Loute

 told Webb that Cyrius and Toussaint were ready to open a clinic and would

 pay Webb $2,000 plus monthly fees for being the straw owner. (Cr-Doc. 279 at

 42-43, 46-47, 63). In return, Webb would give Loute a portion of the payments

 Webb received. (Cr-Doc. 279 at 43).

        Loute opened Tamiami Pain and Rehab, listing Webb as the principal of

 the business. (Cr-Doc. 280 at 25-26). And he set up a bank account with Webb

 and Toussaint and had Webb pre-sign checks for the account. (Cr-Doc. 279 at

 61-66). Loute then hired Dr. David Adamson, a chiropractor, to treat patients

 at the clinic. (Cr-Doc. 288 at 8). After Tamiami drew the attention of insurance

 investigators, Cyrius and Toussaint—at Loute’s instruction—closed Tamiami

 and reopened it nearby as First Choice Pain and Rehab. (Cr-Doc. 279 at 154-

 55).

        Toussaint pled guilty and testified at Loute’s trial. He said that Loute

 recruited him into the scheme and introduced him to Webb. (Cr-Doc. 279 at

 134-36). Loute told Toussaint to pay patients to receive treatment at the clinic,

 and Loute directed patients to the clinic and instructed Toussaint to pay them.

 (Cr-Doc. 279 at 145-49). The patients generally committed to 30-35 treatments

 and were paid $1,000 after 15 visits and $1,000 after the final visit. (Cr-Doc.




                                        3
Case 2:20-cv-00124-SPC-MRM Document 13 Filed 02/17/21 Page 4 of 11 PageID 149




 279 at 149). Toussaint also described staging car accidents at Loute’s direction

 to generate patients. (Cr-Doc. 279 at 157-62).

       Loute operated a similar scheme at a nearby clinic called Parkway

 Medical and Rehab.      Co-defendant Garry Joseph worked with Loute at

 Parkway and gave testimony that tracked Toussaint’s. (Cr-Doc. 278 at 76-

 132). Lherisson Domond, an obstetrician and gynecologist in his eighties, was

 initially the straw owner of Parkway. (Cr-Doc. 276 at 172-73; Cr-Doc. 278 at

 80-83). Loute hired Dr. Phillip Cobb—a confidential informant for the state of

 Florida—to treat patients at Parkway. (Cr-Doc. 277 at 7-9). Loute, Joseph,

 and co-conspirator Sijames Melus eventually offered Cobb 5% of the clinic’s

 collections to become the straw owner. (Cr-Doc. 277 at 32-33). After consulting

 his law enforcement contacts, Cobb accepted, and Parkway was rebranded as

 Collier Chiropractic Clinic. (Cr-Doc. 277 at 32-34).

       Loute testified at trial. He denied any illegal conduct and claimed he

 was acting under the direction of Webb and Domond. (Cr-Doc. 288 at 193, 221,

 236). And he attempted to explain away some of the incriminating recordings

 made by informants and undercover agents. (See, e.g., Cr-Doc. 288 at 208-210).

                             LEGAL STANDARD

       A. 28 U.S.C. § 2255

       A prisoner in federal custody may move for his sentence to be vacated,

 set aside, or corrected on four grounds: (1) the imposed sentence violates the




                                        4
Case 2:20-cv-00124-SPC-MRM Document 13 Filed 02/17/21 Page 5 of 11 PageID 150




 Constitution or laws of the United States; (2) the court lacked jurisdiction to

 impose the sentence; (3) the sentence was over the maximum authorized by

 law; or (4) the imposed sentence is otherwise subject to collateral attack. 28

 U.S.C. § 2255(a). A § 2255 motion “may not be a surrogate for a direct appeal.”

 Lynn v. United States, 365 F.3d 1225, 1232 (11th Cir. 2004) (stating § 2255

 relief is “reserved for transgressions of constitutional rights and for that

 narrow compass of other injury that could not have been raised in direct appeal

 and would, if condoned, result in a complete miscarriage of justice” (internal

 quotations omitted)). The petitioner bears the burden of proof on a § 2255

 motion. Rivers v. United States, 777 F.3d 1306, 1316 (11th Cir. 2015) (citation

 omitted).

       B. Ineffective Assistance of Counsel

       Criminal defendants have a Sixth Amendment right to reasonably

 effective assistance of counsel. In Strickland v. Washington, the Supreme

 Court established a two-part test for determining whether a convicted person

 may have relief under the Sixth Amendment. 466 U.S. 668, 687-88 (1984). A

 petitioner must establish: (1) counsel’s performance was deficient and fell

 below an objective standard of reasonableness; and (2) the deficient

 performance prejudiced the defense. Id. Failure to show either Strickland

 prong is fatal. See Kokal v. Sec’y, Dep’t of Corr., 623 F.3d 1331, 1344 (11th Cir.




                                         5
Case 2:20-cv-00124-SPC-MRM Document 13 Filed 02/17/21 Page 6 of 11 PageID 151




 2010) (“a court need not address both Strickland prongs if the petitioner fails

 to establish either of them”).

       When considering the first prong, “courts must ‘indulge a strong

 presumption that counsel’s conduct falls within the wide range of reasonable

 professional assistance.’” Sealey v. Warden, 954 F.3d 1338, 1354 (11th Cir.

 2020) (quoting Strickland, 466 U.S. at 689). When considering counsel’s duty

 to investigate, “strategic choices made after less than complete investigation

 are reasonable precisely to the extent that reasonable judgments support the

 limitations on investigation.” Strickland, 466 U.S. at 690-91.

       The second prong requires the defendant to “show that there is a

 reasonable probability that, but for counsel’s unprofessional errors, the result

 of the proceeding would have been different.’” Id. at 1355 (quoting Strickand,

 466 U.S. at 694).    “A reasonable probability is a probability sufficient to

 undermine confidence in the outcome, which is a lesser showing than a

 preponderance of the evidence.” Id. (cleaned up). “At the same time, “it is not

 enough for the defendant to show that the errors had some conceivable effect

 on the outcome of the proceeding’ because ‘virtually every act or omission of

 counsel would meet that test.” Id (quoting Strickland, 466 U.S. at 693).

                                  DISCUSSION

       A. Failure to Call Witnesses




                                        6
Case 2:20-cv-00124-SPC-MRM Document 13 Filed 02/17/21 Page 7 of 11 PageID 152




        Loute faults his trial counsel for failing to contact, interview, subpoena,

 and offer testimony from six potential witnesses. Loute failed to satisfy either

 Strickland prong as to any of the proposed witnesses.

              1. Wisler Cyrius

        Cyrius was a co-defendant and the person who managed the day-to-day

 operations of Tamiami and First Choice with Tousssaint. Loute claims Cyrius

 could have testified that Loute was unaware Cyrius was staging auto

 accidents. But Cyrius pled guilty to conspiring with Loute to commit mail

 fraud. (Cr-Doc. 130). Testimony that Loute was unaware of certain fake

 accidents would not have been exculpatory, and any benefit would have been

 far outweighed by the admissions Cyrius made in his plea agreement. (See Cr-

 Doc. at 19-20).

              2. Dr. Lherisson Domond

        Dr. Domond was the initial straw owner of Parkway. Loute does not

 identify any potentially exculpatory testimony Domond might have given.

 What is more, Domond had been declared incompetent, and the Court made

 clear that he would not have been allowed to testify. (Doc. Cr-Doc. 288 at 142-

 44).

              3. Ashley Jean and 4. Nick Dorset

        Jean and Dorset worked at the clinics as a receptionist and a massage

 therapist, respectively. Loute claims they would have testified that Loute was




                                         7
Case 2:20-cv-00124-SPC-MRM Document 13 Filed 02/17/21 Page 8 of 11 PageID 153




 not their boss. But that is consistent with the Government’s case. Loute

 recruited accomplices to run the day-to-day operations of each clinic. And he

 never used his own name when registering up the business entities. The

 proposed testimony from Jean and Dorset would not have been exculpatory.

             5. Detective Robert Nichols and 6. Lieutenant Glen Clasen

       Nichols is a detective with the State of Florida. Loute contends his trial

 counsel could have questioned Nichols about an earlier state case styled

 Florida v. Vilbon, Circuit Court of the Twentieth Judicial Circuit in and for

 Collier County, Florida, Case No. 12-2271CF-JRS-EL. Clasen worked with the

 Division of Insurance Fraud, participated in the investigation of Loute and his

 co-defendants, and sat at the Government’s table during trial. Loute claims

 Clasen could have “emphasized” that the Vilbon investigation disproved Cobb’s

 alleged role as straw owner of Collier Chiropractic. (Doc. 2 at 12). For the

 reasons stated in the next section, the Vilbon case has no relevance here. Thus,

 Loute has not identified any relevant testimony Nichols and Clasen could have

 given in this case.

       B. Failure to Investigate Prior State Investigation

       Loute next faults his trial counsel for failing to mine the Vilbon case for

 impeachment evidence. Specifically, he claims evidence from the Vilbon case

 proved that Wilhem Vilbon was the true owner of Collier Chiropractic Clinic,

 which could have been used to impeach testimony from Dr. Cobb and State




                                        8
Case 2:20-cv-00124-SPC-MRM Document 13 Filed 02/17/21 Page 9 of 11 PageID 154




 Farm Insurance investigator Judy Riley. But the Vilbon case has no apparent

 connection to this one.     As evidenced by the case number, the Vilbon

 investigation culminated in criminal charges in 2012, about two years before

 Loute and his co-conspirators set up a clinic called Collier Chiropractic Clinic.

 These were clearly different clinics. The only apparent connection is that the

 State of Florida listed Cobb and Riley as potential witnesses. (Doc. 3-1 at 15,

 18). That is not surprising given that Cobb works as a confidential informant

 and that Riley is an insurance investigator. The Vilbon case is irrelevant.

 Chandler did not err by ignoring it, and Loute was not prejudiced by its absence

 from his trial.

                          EVIDENTIARY HEARING

       A court must hold an evidentiary hearing “unless the motion and the

 files and records of the case conclusively show that the prisoner is entitled to

 no relief.” 28 U.S.C. § 2255(b). “If the petitioner alleges facts, that if true,

 would entitle him to relief, then the district court should order an evidentiary

 hearing and rule on the merits of his claim.” Griffith v. United States, 871 F.3d

 1321, 1329 (11th Cir. 2017) (quoting Aron v. United States, 291 F.3d 708, 714-

 15 (11th Cir. 2002)). A petitioner need only allege, not prove, facts that would

 entitle him to relief. Id. However, the alleged facts must be reasonably specific

 and non-conclusory. Aron, 291 F.3d at 715 n.6; see also Allen v. Sec’y, Fla. Dep’t

 or Corr., 611 F.3d 740, 745 (11th Cir. 2010), cert denied, 563 U.S. 976 (2011).




                                         9
Case 2:20-cv-00124-SPC-MRM Document 13 Filed 02/17/21 Page 10 of 11 PageID 155




 Further, if the allegations are “affirmatively contradicted by the record” and

 “patently frivolous,” the court need not hold an evidentiary hearing. Id.

        The Court finds an evidentiary hearing unwarranted here. Loute has

 not alleged facts that, if proven, would entitle him to relief.

                    CERTIFICATE OF APPEALABILITY

       A prisoner seeking a writ of habeas corpus has no absolute entitlement

 to appeal a district court's denial of his petition. 28 U.S.C. § 2253(c)(1). Rather,

 a district court must first issue a certificate of appealability (COA). “A [COA]

 may issue...only if the applicant has made a substantial showing of the denial

 of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing, a

 petitioner must demonstrate that “reasonable jurists would find the district

 court's assessment of the constitutional claims debatable or wrong,” Tennard

 v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473,

 484 (2000)), or that “the issues presented were adequate to deserve

 encouragement to proceed further,” Miller–El v. Cockrell, 537 U.S. 322, 335–

 36 (2003) (citations omitted). Loute has not made the requisite showing here

 and may not have a certificate of appealability on any ground of his Motion.

       Accordingly, it is now

       ORDERED:

       Petitioner Nesly Loute’s Motion under 28 U.S.C. § 2255 to Vacate, Set

 Aside, or Correct Sentence by a Person in Federal Custody (Doc. 1) is DENIED.




                                         10
Case 2:20-cv-00124-SPC-MRM Document 13 Filed 02/17/21 Page 11 of 11 PageID 156




 The Clerk shall enter judgment, terminate all motions and deadlines, and close

 the file.

        DONE and ORDERED in Fort Myers, Florida on February 17, 2021.




 SA: FTMP-1

 Copies: All Parties of Record




                                      11
